Order entered January 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00959-CV

     IN THE INTEREST OF D.B.S., B.L.S., B.L.P., D.E.S., AND A.B.P.,
                          CHILDREN

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85179

                                      ORDER

      Before the Court is the children’s motion for extension of time to file their

brief. We GRANT the motion and ORDER the brief be filed no later than

January 29, 2021. Because this is an accelerated appeal in a parental termination

case, we caution that failure to file the brief by the 29th may result in an order for

the trial court to conduct a hearing to determine if new counsel should be

appointed for the children so as to ensure they are effectively represented.


                                              /s/   CRAIG SMITH
                                                    JUSTICE